Case 19-14584-amc   Doc 65   Filed 06/23/20 Entered 06/23/20 15:25:05   Desc Main
                             Document     Page 1 of 5
Case 19-14584-amc   Doc 65   Filed 06/23/20 Entered 06/23/20 15:25:05   Desc Main
                             Document     Page 2 of 5
Case 19-14584-amc   Doc 65   Filed 06/23/20 Entered 06/23/20 15:25:05   Desc Main
                             Document     Page 3 of 5
Case 19-14584-amc   Doc 65   Filed 06/23/20 Entered 06/23/20 15:25:05   Desc Main
                             Document     Page 4 of 5
Case 19-14584-amc   Doc 65   Filed 06/23/20 Entered 06/23/20 15:25:05   Desc Main
                             Document     Page 5 of 5
